Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00971-CV

                        IN THE INTEREST OF M.C.V. AND M.D.V.,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02539
                       The Honorable Eric Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on December 27, 2018, but has not been
filed. We therefore ORDER the court reporter responsible for preparing the reporter’s record to
file the reporter’s record on or before January 22, 2019. NO EXTENSIONS WILL BE
GRANTED ABSENT EXTENUATING CIRCUMSTANCES.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court